Citation Nr: 0708005	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  97-03 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for 
labyrinthitis with vertigo, currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for chest pains and 
shortness of breath as due to undiagnosed illness.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active service from June 1986 to 
October 1995, including service in Southwest Asia from 
January 1991 to May 1991.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a December 1996 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In July 2004 and September 2005, these claims were 
remanded by the Board to the RO via the Appeals Management 

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for 
labyrinthitis with vertigo, currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for chest pains and 
shortness of breath as due to undiagnosed illness.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active service from June 1986 to 
October 1995, including service in Southwest Asia from 
January 1991 to May 1991.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a December 1996 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In July 2004 and September 2005, these claims were 
remanded by the Board to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., for further development.  
The Board notes that the RO certified for appeal the issue of 
entitlement to service connection for chest pains and 
shortness of breath, including as due to undiagnosed illness.  
As addressed in the decision below, the RO service connected 
generalized anxiety disorder in a June 2006 rating decision 
with medical opinion of record attributing symptoms of chest 
pains and shortness of breath as due to panic attacks.  The 
Board has rephrased the issue listed on the title page to 
reflect that service connection is in effect for these 
symptoms, but that the issue of whether the veteran manifests 
those symptoms due to undiagnosed illness is the only issue 
remaining on appeal.


FINDINGS OF FACT

1.  The veteran's service-connected labyrinthitis with 
vertigo has not demonstrated any objective findings of 
vestibular disequilibrium, including staggering, at any time 
since service.

2.  The veteran's symptoms of chest pains and shortness of 
breath have been attributed to service-connected panic 
attacks; there are no objective indications of an undiagnosed 
cardiovascular or pulmonary disability.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
labyrinthitis with vertigo have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.87, 
Diagnostic Code 6204 (1994-1999); 38 C.F.R. § 4.87, 
Diagnostic Code 6204 (1999-2006).

2.  Service connection for chest pains and shortness of 
breath as due to undiagnosed illness is denied.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1) (2006).  
The notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The claims were adjudicated prior to the passage of the VCAA 
with RO letters in May and September 1996 informing the 
veteran of the types of evidence deemed necessary to 
substantiate his claims.  A July 1997 Statement of the Case 
(SOC) advised the veteran of the criteria for rating his 
service connected labyrinthitis with vertigo.  A March 2001 
RO letter advised the veteran of the VCAA, the types of 
evidence and/or information necessary to substantiate his 
claims, and the relative duties upon himself and VA in 
developing his claims.  In April 2001, the veteran verbally 
reported to the RO that he had no additional evidence, other 
than previously reported, pertinent to his claims.  
Additional VCAA notice was provided by RO letters in May 
2003, July 2004, and October 2005.  An April 2006 
Supplemental Statement of the Case (SSOC) provided notice on 
the downstream issues of establishing a disability rating and 
effective date of award, see VAOPGCPREC 8-2003 (Dec. 2003) 
and Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006), and 
readjudicated the claims.  See Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. Dec. 21, 2006).  Notably, the effective 
date of award criteria are not implicated in this case as the 
service-connected labyrinthitis with vertigo has been awarded 
a uniform rating effective to the date of his discharge from 
service.  The veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and available VA and 
private treatment records.  VA has provided medical 
examinations, based upon review of the claims folder, to 
determine the current severity of service connected 
labyrinthitis with vertigo and the nature and etiology of the 
claimed symptoms of chest pain and shortness of breath.  VA 
has met its duty to assist the veteran in the development of 
his claims, and there is no reasonable possibility that any 
further assistance would be capable of substantiating his 
claims.




II.  Factual Basis

The veteran served on active service from June 1986 to 
October 1995, including service in Southwest Asia from 
January 1991 to May 1991.  In Southwest Asia, he served in 
locations deemed by the service department at hazardous to 
his health due to his close proximity to approximately 60 
burning oil wells.  The Department of Defense indicates that 
the veteran may have been exposed to a very low level of 
nerve agents as a result of demolitions of Iraqi weapons at 
Khamisiyah.  

In pertinent part, the veteran's service medical records show 
that, in July 1986, he was found positive for purified 
protein derivative of tuberculin (PPD), but he had no active 
symptoms of tuberculosis (TB).  He underwent isoniazid (INH) 
therapy for one year.  He was hospitalized for severe volume 
depletion with probable heat injury in October 1987.  In July 
1993, he presented to the emergency room with complaint of 
dizziness, light-headedness, difficulty breathing, weakness 
and nausea.  He was given an assessment of nonspecific 
symptoms (sx) and advised to drink plenty of fluids.  On 
August 1, 1993, he presented to the emergency room reporting 
episodes of sudden "dizziness" with weakness.  Examination 
demonstrated slight bilateral vertical nystagmus upon lying 
down from a sitting position.  He was given an assessment of 
possible labyrinthitis.  On August 11, 1993, he was seen 
again in the emergency room with a tight feeling in his 
chest, dyspnea, and numbness with tingling in his mouth.  He 
had been under a lot of stress at work.  His physical 
examination was unremarkable.  He was given an assessment of 
hyperventilation and prescribed Atarax.

On October 4, 1993, the veteran sought treatment for 
difficulty with breathing and chest pain.  He denied 
dizziness.  His dyspnea lasted an hour in duration, did not 
limit his activities, and was not associated with exercise.  
An electrocardiogram (EKG) showed sinus arrhythmia.  A chest 
X-ray (CXR) examination was within normal limits (WNL).  An 
internal medicine consultation noted that the veteran had 
severe pain of the left pectoral/rotator cuff, and that this 
pain was associated with shortness of breath and hand 
tingling.  He was given an assessment of musculoskeletal (MS) 
myofascial pain syndrome.  The examiner discussed the 
etiology associated with hyperventilation and need for no 
push-ups, weight lifting etc.  However, another consultation 
indicated that the veteran's hyperventilation symptoms 
occurred sometimes when he was at rest with no pain present.  
A psychiatric consultation was recommended to rule out (R/O) 
anxiety attacks.  A December 1993 consultation noted the 
veteran's complaint of light-headedness and shallow breathing 
when stressed-out.  He had symptoms within the last 24-hours 
when pushing a car.  He appeared to have been given a 
diagnosis of hypertension following a 3-day blood pressure 
check.

On his service separation examination in June 1995, the 
veteran endorsed symptoms such as dizziness and light-
headedness with the examiner noting treatment for 
hyperventilation.  The veteran also reported pain in his 
chest and shortness of breath with the examiner noting that 
an EKG in October 1993 was normal, and a blood pressure check 
in December 1993 showed marginally high blood pressure.  A 
CXR taken at the time of discharge was WNL. 

On VA general medical examination in December 1995, the 
veteran reported continued episodes of dizziness occurring 
approximately once per month lasting a few hours to all day 
in duration.  The episodes self-subsided without use of 
medication.  He also reported episodes of shortness of 
breath, without wheezing or cough, twice per week sometimes 
occurring with exertion and sometimes at rest.  These 
symptoms also self-subsided.  He had left-sided chest pain 
that began in service, diagnosed as intercostal neuritis, 
once per week that was more painful during cold-damp weather.  
He took Motrin as needed.  Examination, that included a 
normal EKG, indicated diagnoses of recurrent vertigo, 
etiology undetermined; recurrent shortness of breath, 
etiology undetermined but possible hyperventilation; 
intercostal neuritis; rule out insomnia and nervousness; and 
chronic bursitis involving the left shoulder.

VA mental disorders examination in December 1995 included the 
veteran's complaint of nervousness described more fully as a 
restless feeling with insomnia.  He described his major 
problems as respiratory and chest pains.  Examination found 
no mental disorder.

Subsequent VA clinical records reflect the veteran's 
complaint of left shoulder pain and concern of increased 
blood pressure.  His previous positive TB test in service was 
noted.

An April 1996 VA audio-ear disease examination found no 
abnormality of the auricles, external canals, tympanic 
membranes, tympanums or mastoids.  There was no active ear 
disease or infectious disease present.  It was also stated 
that there was no ear disease affecting any function other 
than hearing, such as balance, or associated with any upper 
respiratory disease.  The examiner offered a diagnosis of 
chronic labyrinthitis with secondary vertigo.

VA non-tuberculosis examination in April 1996 included PFT 
and CXR that were WNL.  Examination indicated a diagnosis of 
transitory reactive airway disease with secondary shortness 
of breath.

In October 1996, the veteran presented to the emergency room 
at Columbia Medical Center East (CMCE) reporting a history of 
intermittent dizziness, further described as light-
headedness, of two years' duration.  His symptoms had 
recently worsened to the point of feeling like he was going 
to pass out.  He occasionally had chest pain "but it is 
really just to his shoulder and it is more like aching" that 
he attributed to an old injury.  He ran 21/2 miles per day 
without any symptoms.  On examination, there was no actual 
syncopy, headache, change of vision, hearing, cough, 
vomiting, diarrhea, or dysuria.  He admitted to being 
somewhat anxious.  An EKG was normal.  The examiner provided 
an assessment of intermittent light-headedness thought to be 
secondary to volume depletion or anxiety.  The veteran was 
prescribed Xanax and advised to triple his normal fluid 
intake.

A December 1996 private medical statement indicated that the 
veteran was scheduled to undergo nasal septal reconstruction 
and bilateral turbinectomies.

An RO rating decision in December 1996 granted service 
connection for chronic labyrinthitis with vertigo, and 
assigned an initial 10 percent rating effective October 30, 
1995.  Notably, the RO also denied claims of service 
connection for positive TB test and heat exhaustion.

In January 1997, the veteran again presented to the CMCE 
emergency room with complaint of feeling dizzy and faint 
while weight-lifting.  He denied nausea, vomiting, double 
vision or palpitations.  He did not have problems during his 
regular jogging exercise.  Examination showed no nystagmus 
and was otherwise unremarkable.  The examiner diagnosed 
chronic, recurrent vertigo.  The examiner explained to the 
veteran that there were no obvious findings or abnormality, 
and to continue seeking VA care.

Thereafter, the veteran's VA clinical records reflect his 
continued complaint of dizziness assessed as chronic 
labyrinthitis.  He had an active prescription of Meclizine as 
needed for dizziness.  In October 2000, he reported increased 
frequency of dizziness with additional complaint of anxiety 
attacks, nausea and muscle weakness.  He was treated for 
bronchitis in April 2001.  He was diagnosed with bilateral 
sensorineural high frequency hearing loss (SNHL), left ear 
(AS) greater than right (AD), in December 2001.

An April 2002 VA audiology examination with addendum 
diagnosed high frequency hearing loss consistent with 
inservice noise exposure.  The examiner stated there was 
insufficient evidence to state whether the veteran's 
recurrent dizziness was related to his hearing loss. 

In May 2003, the veteran underwent VA general medical 
examination based upon review of the claims folder.  He 
reported a progressive increased frequency of dizziness 
symptoms since service.  He described daily light-headedness 
with some occasional vertigo that was present whenever he 
engaged in activities where his head continuously moved up 
and down.  After that, he felt a little vertigo that lasted a 
few seconds.  He denied a history of chronic ear infection, 
or headaches related to the condition.  He had bilateral 
hearing loss, but no unilateral hearing loss like the 
classical chronic labyrinthitis.  He was not taking any 
medications.  He also reported allergic rhinitis that had 
resulted in difficulty with breathing through both nostrils 
associated with anxiety attacks with shortness of breath.  He 
had a septoplasty with some improvement of symptoms with 
interference of breathing only with flare-ups of allergic 
rhinitis.  Bilateral ear examination showed no signs of 
swelling, redness or obstruction.  There was some white 
coloration of the drums but no evidence of tumors, serum or 
liquid formation.  His nose showed obvious signs of nasal 
septum deviation to the right but no nasal obstruction.  
Cerebellar examination was basically within normal limits 
with no gait abnormality.  The veteran was able to walk on 
his heels and toes without any difficulties.  The examiner 
offered diagnoses of mild signs of labyrinthitis manifested 
by light-headedness and occasional vertigo; allergic rhinitis 
not found; and residuals of nasal septum fracture with 
secondary vasomotor rhinitis.  The examiner also offered the 
following comments:

I put in my diagnosis mild labyrinthitis with 
vertigo because the veteran does not have the 
classic signs of chronic labyrinthitis.  Basically, 
patients with chronic labyrinthitis have more signs 
of vertigo than light- headedness and even there is 
usually hearing loss on one side of the ear, not 
bilaterally like this veteran has.  The fact that 
he has this documented in his C-file that one time 
he had some nystagmus and diagnosis of 
labyrinthitis makes him to have the diagnosis of 
labyrinthitis but mild because right now he does 
not have anymore nystagmus during my physical 
examination...

In a statement received in August 2003, the veteran stated 
that he had given up jogging due to dizziness and occasional 
staggering from bouncing up and down.  He attributed his 
symptoms of nervousness, chest pains and shortness of breath 
to panic attacks.

VA clinical records reflect the veteran's treatment for upper 
respiratory infection (URI) in August 2003.  An April 2004 
behavioral health consultation (BHC), based upon review of 
the medical records, noted the veteran's report of anxiety 
attacks that were less frequent since nose surgery in 1996.  
Currently, he reported anxiety episodes that he had learned 
to cope with.  He was given an assessment of anxiety not 
otherwise specified (NOS) by history.  A September 2004 BHC 
note recorded the veteran's history of an inner ear condition 
causing balance problems with workplace stress.  He described 
a long-standing history of anxiety connected to his inner ear 
problems.  He was given educational materials regarding panic 
attacks and cognitive behavioral techniques to deal with 
attacks.  On mental status examination, he presented in an 
anxious manner and was tearful at times.  He was given an 
assessment of panic disorder.  In October 2004, he reported a 
past history of emergency room visitations thinking he was 
having a heart attack.  His symptoms included shortness of 
breath, chest pain, fear of dying, pounding heart, and 
feeling dizzy.  He indicated that his feeling had lasted up 
to an hour at their worst.  The examiner diagnosed panic 
disorder without agoraphobia, in remission.

In a statement received in December 2004, the veteran argued 
that his symptoms of dizziness, shortness of breath, chest 
pain and feeling faint were manifestations of anxiety 
attacks.  He submitted medical treatise information 
indicating that panic attacks could be associated with 
disturbance in balance caused by swelling of the inner ear 
due to infection, Meniere's syndrome or other problems.

VA joints examination in February 2005 diagnosed chronic left 
shoulder strain/sprain with early degenerative joint disease 
of the glenohumeral joint.  The examiner stated that the left 
shoulder disability was first manifested in service.

On VA mental disorders examination in February 2005, the 
veteran reported a pre-disposition to become short of breath 
and have allergic rhinitis.  He had dizziness in association 
with those episodes with a fair amount of anxiety with 
insomnia.  He had a stressful job at a federal prison that 
seemed to exacerbate his dizziness and anxiety.  He reported 
that stress became a problem for him while he was in the 
Persian Gulf being exposed to bombardment with Scud missiles.  
He had felt extremely stressed and on several occasions 
became so nervous that he could not sleep and suffered 
exacerbations of shortness of breath, secondary to 
hyperventilation.  He occasionally was unable to think 
clearly.  Currently, he had occasional panic attacks, 
especially when in crowds, followed by symptoms of dizziness 
and claustrophobia.  He had some problems with short term 
memory loss.  The examiner diagnosed generalized anxiety.

The veteran underwent VA pulmonary examination, based upon 
review of the claims folder, in February 2005.  At that time, 
the veteran denied any complaints specifically related to his 
lungs.  He primarily complained of intermittent episodes of 
chest tightness and difficulty breathing that he felt was 
mainly due to anxiety.  He denied a history of cough, 
paroxysmal nocturnal dyspnea, orthopnea, asthma, bronchitis 
or pneumonia.  He had a history of positive PPD in service.  
The examiner reviewed the veteran's service medical records 
and noted the veteran's exposure to environmental hazards 
during Desert Storm.  Physical examination, to include PFT 
and CXR, was unremarkable.  The examiner provided the 
following assessment:

Based on the evidence I have, and after review of 
his C-file, I can find no structural evidence of 
any lung disease in [the veteran].  The etiology of 
his episodes of dizziness with or without shortness 
of breath are unclear, but they do not appear to be 
affecting his activity level at any time, and his 
pulmonary function tests and chest x-ray are 
normal. 

On VA ear examination in February 2005, the veteran reported 
a feeling of chronic light-headedness absent nausea or 
feelings of motion.  His light-headedness became worse if he 
engaged in bouncing movement or ran for more than 8-minutes 
or 1 mile, but improved with lying or sitting down for 15-20 
minutes.  He primarily described an unsteady feeling, but 
denied any falls.  He further described two episodes of 
tinnitus per week, lasting a few minutes in duration, and 
trouble distinguishing voices with background noise.  He 
denied ear pain or pruritis, but sometimes had bits of wax 
come out of his ear.  He did not describe gait abnormality.  
He reported no abnormality had been found by a magnetic 
resonance imaging scan (MRI).  Examination of the right ear 
was significant for a small amount of cerumen but was 
otherwise unremarkable.  The left ear was significant for a 
small amount of cerumen and a small, slightly scarred area in 
the anterior inferior quadrant of the tympanic membrane.  
There was no active ear disease, infection, suppuration, 
effusion or aural polyp.  There was no obvious disturbance of 
balance, he did not have a staggering gait, and he did not 
demonstrate a peripheral vestibular disorder.  There were no 
symptoms of Meniere's syndrome.  The examiner offered the 
following diagnosis:

Light-headedness:  The veteran's history given in 
the service medical record and currently is NOT 
consistent with vertigo.  The other evaluations 
that have been done in the past have indicated that 
hyperventilation and anxiety are a significant part 
of this veteran's pattern.  At this time, I am not 
able to identify any residuals attributable to the 
veteran's service-connected labyrinthitis.

In May 2005, the veteran submitted statements from co-workers 
who had attested to observing his symptoms of shortness of 
breath, dizziness, and feelings of nervousness.  The veteran 
also submitted photographs depicting the conditions during 
Desert Storm.  He described these pictures as depicting 
severe dust storms, burning oil wells, and Iraqi tanks 
destroyed by depleted uranium rounds.  He argued that his 
attacks of anxiety and nervousness should be attributable to 
"Gulf War Syndrome."  

A January 2006 addendum to the February 2005 VA mental 
disorders examination stated as follows:

I saw [the veteran] before in February, 2005, 
before the complete record was available.  In 
reviewing his entire claims file, it is my opinion 
that his first episode of anxiety occurred from 
August, 1993 to October, 1993.  The August, 1993 
report was positive for dizziness, shortness of 
breath, and interestingly enough vertical nystagmus 
which I do not see anywhere else in the record.  I 
think that this is significant because he had been 
exposed to probable nerve agents and burning oil 
wells in March, 1991 in Iraq where historically 
there has been exposure to sarin and cyclosarin 
gases.

In June, 1995, he also began having difficulty with 
memory and difficulty sleeping.  It is likely as 
not that this patient's current psychiatric 
disorder, general anxiety, had its onset in October 
1993.  An organic component must be ruled out in 
view of his vertical nystagmus.  In June, 1995, he 
also had memory loss and difficulty sleeping which 
most likely was a continuation or exacerbation of 
the October, 1993 problems.

I have come to this conclusion partly from history 
and partly from reviewing the entire record for the 
first time.

In a rating decision dated June 2006, the RO granted service 
connection for generalized anxiety disorder.

III.  Labyrinthitis with vertigo

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  38 C.F.R. § 4.7 (2006).  Otherwise, the 
lower rating will be assigned.  Id.  Where the rating 
appealed is the initial rating assigned with a grant of 
service connection, the entire appeal period is for 
consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The severity of a peripheral vestibular disorder such as 
labyrinthitis is ascertained, for VA rating purposes, by 
application of the criteria set forth in VA's Schedule for 
Rating Disabilities at 38 C.F.R. § 4.87.  Effective June 10, 
1999, the criteria for evaluating labyrinthitis were revised.  
See 64 Fed. Reg. 25200-01 (May 11, 1999).  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
Id.  See also Landgraf v. USI Film Products, 511 U.S. 244 
(1994); Regions Hospital v. Shalala, 522 U.S. 448 (1998); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Board 
may only consider and apply the "new" criteria as of the 
effective date of enactment, but may apply the "old" 
criteria for the entire appeal period.  38 U.S.C.A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000 (Apr. 10, 2000).  

Under the criteria in effect prior to June 10, 1999, 
Diagnostic Code 6204 provided a 10 percent rating for 
chronic, moderate labyrinthitis with tinnitus and occasional 
dizziness.  38 C.F.R. § 4.87, Diagnostic Code 6204 (1994-
1999).  A note indicated that the rating was to be combined 
with ratings for loss of hearing or suppuration.  Id.  The 
maximum 30 percent rating was warranted for chronic, severe 
labyrinthitis with tinnitus, dizziness and occasional 
staggering.  Id.

The regulatory changes on June 10, 1999, eliminated 
diagnostic codes pertaining to otitis interna as an obsolete 
term, and expanded the definition of Diagnostic Code 6204 to 
evaluate peripheral vestibular disorders in general.  See 64 
Fed. Reg. at 25205.  The new criteria provided a 10 percent 
rating for a peripheral vestibular disorder manifested by 
occasional dizziness.  38 C.F.R. § 4.87, Diagnostic Code 6204 
(2000-06).  The maximum 30 percent rating is warranted for a 
peripheral vestibular disorder manifested by dizziness and 
occasional staggering.  Id.  The regulatory change also 
included a Note stating that objective findings supporting 
the diagnosis of vestibular disequilibrium are required 
before a compensable rating can be assigned, and that hearing 
loss and suppuration shall be separately rated and combined.  
Id.

The record shows that the veteran was initially diagnosed 
with possible labyrinthitis in service based upon complaint 
of dizziness and a finding of slight vertical bilateral 
nystagmus.  His complaints of dizziness continued.  Based 
upon a longitudinal review of the record, the Board finds by 
a preponderance of the evidence that the veteran's service-
connected labyrinthitis with vertigo has not demonstrated any 
objective findings of vestibular disequilibrium, including 
staggering, at any time since his discharge from service.

In this respect, VA clinical records, CMCE emergency room 
records and VA examinations in December 1995, April 1996, 
April 2002, May 2003 and February 2005, did not document any 
objective findings supporting a diagnosis of vestibular 
disequilibrium since the inservice findings of nystagmus.  
CMCE emergency room visitations found no obvious findings or 
abnormality for the veteran's complaint of dizziness, but the 
possibility of anxiety was considered.  The May 2003 VA 
examiner continued the diagnosis of mild labyrinthitis based 
on the inservice finding of nystagmus, but specifically 
stated there had been no current evidence of nystagmus.  The 
February 2005 VA ear examiner, based upon review of the claim 
s folder, found that the veteran's complaint of light-
headedness is not consistent with actual vertigo.  Rather, 
his anxiety and hyperventilation played a significant part of 
his pattern.

The veteran has argued that he has manifested tinnitus and 
staggering symptoms due to service connected labyrinthitis 
with vertigo.  He is competent to describe his physical 
symptoms and limitations, but he does not possess the 
requisite medical training to self-diagnosis an unsteady gait 
as due to actual vestibular disequilibrium.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. § 3.159(a) 
(2006).  The Board places more probative weight upon the 
medical examiner opinions of record who, upon listening to 
the veteran's report of symptoms and physically examining 
him, have determined that he does not describe symptoms 
consistent with actual vestibular disequilibrium.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

IV.  Chest pains and shortness of breath

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2006).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran, who served on active military duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, is deemed a Persian Gulf War veteran.  38 C.F.R. 
§ 3.317(d) (2002).  The substantive changes of the Veterans 
Education and Benefits Extension Act of 2001 provides for 
service connection for a "qualifying chronic disability" 
that became manifest during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or to a degree of 10 percent or 
more during the presumptive period prescribed by VA 
regulation.  The term "qualifying chronic disability" is 
defined as a chronic disability resulting from any of the 
following (or any combination of any of the following): 

(A) An undiagnosed illness;
(B) A medically unexplained chronic 
multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; or
(C) Any diagnosed illness that VA determines 
by regulation warrants a presumption of 
service-connection. 

38 U.S.C.A. § 1117(a)(2) (West 2002) (emphasis added).

The signs and symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following:

(1)	Fatigue.
(2)	Unexplained rashes or other 
dermatological signs or symptoms.
(3)	Headache.
(4)	Muscle pain.
(5)	Joint pain.
(6)	Neurological signs and symptoms.
(7)	Neuropsychological signs or symptoms.
(8)	Signs or symptoms involving the upper 
or lower respiratory system.
(9)	Sleep disturbances.
(10)	Gastrointestinal signs or symptoms.
(11)	Cardiovascular signs or symptoms. 
(12)	Abnormal weight loss.
(13)	Menstrual disorders.

38 U.S.C.A. § 1117(g) (West 2002).  The presumptive 
manifestation period extends to December 31, 2011.  71 Fed. 
Reg. 75672 (Dec. 18, 2006).

In short, in order to establish service connection under 
38 U.S.C. § 1117 and 38 C.F.R. § 3.317, a claimant must 
present evidence that he or she is a Persian Gulf veteran who 
(1) exhibits objective indications; (2) of a chronic 
disability such as those listed in paragraph (b) of 38 C.F.R. 
§ 3.317; (3) which became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10% or more not later than December 31, 2011; and (4) such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1 (2005).

At the outset, the Board notes that there is a well 
documented history that the veteran has manifested symptoms 
of chest pain and shortness of breath since service.  A 
longitudinal review of the record reveals that more recent 
medical opinion has attributed these symptoms as due to panic 
attacks as the veteran himself has argued.  There is a prior 
assessment that his chest pain could be a manifestation of a 
left shoulder disability.  Service connection is in effect 
for left shoulder disability and, just prior to certification 
of the appeal to the Board, the RO granted service connection 
for generalized anxiety disorder.  Thus, service connection 
is already in effect for these symptoms due to a known 
clinical diagnosis of panic attacks and hyperventilation.

Nonetheless, the veteran has continued to allege that his 
symptoms of chest pain and shortness of breath are a 
manifestation of "Gulf War Syndrome."  To the extent that 
his claim is not moot as attributable to service-connected 
panic attacks, the competent medical evidence of record has 
found no objective indications that the veteran manifests an 
undiagnosed cardiovascular or pulmonary disability.  The 
veteran's post-service EKGs have been WNL and VA pulmonary 
examination in February 2005, based upon review of the claims 
folder, found that the veteran had no structural evidence of 
lung disease.  Notably, at that examination, the veteran 
denied complaints specifically related to his lungs and 
himself attributed his chest tightness and difficulty 
breathing to his anxiety attacks.  The veteran's generalized 
description of having "Gulf War Syndrome" is not competent 
evidence that he manifests objective indications of 
undiagnosed disability involving the cardiovascular or 
pulmonary systems.  Espiritu, 2 Vet. App. at 494; 38 C.F.R. 
§ 3.159(a) (2006).  

In summary, the Board finds by a preponderance of the 
evidence that the veteran's symptoms of chest pains and 
shortness of breath have been attributed to service- 
connected panic attacks; there are no objective indications 
of an undiagnosed cardiovascular or pulmonary disability.  
The benefit-of-the-doubt doctrine is not for application as 
the preponderance of the evidence is against the veteran's 
claim.  Ortiz, 274 F. 3d. at 1365.


ORDER

A rating in excess of 10 percent for labyrinthitis with 
vertigo is denied.

Service connection for chest pains and shortness of breath as 
due to undiagnosed illness is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


